TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 24, 2015



                                     NO. 03-13-00509-CR


                                    Terry Atkins, Appellant

                                                v.

                                 The State of Texas, Appellee




         APPEAL FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
                AFFIRMED -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment adjudicating guilt entered by the trial court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment adjudicating guilt. Therefore, the Court affirms the trial court’s

judgment adjudicating guilt.     Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.